Case 7:21-cv-00016-TTC-RSB Document 15 Filed 03/22/21 Page 1 of 7 Pageid#: 81




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                               ROANOKE DIVISION

BRENDA GURNEY,                                )
                                              )
               Plaintiff,                     )        Civil Action No. 7:21cv00016
                                              )
v.                                            )        MEMORANDUM OPINION
                                              )
ALLEGHANY HEALTH AND                          )
REHAB/GL VIRGINIA                             )
ALLEGHANY, LLC                                )        By:    Hon. Thomas T. Cullen
                                              )               United States District Judge
               Defendant.                     )


       Plaintiff Brenda Gurney alleges that Defendant Alleghany Health and Rehab

discriminated against her based on her age and subsequently terminated her in retaliation for

her complaints regarding that discrimination. The matter is now before the court on

Defendant’s motion to dismiss Gurney’s complaint for failure to state a claim. Because oral

argument would not help the court’s decision-making process, the court will forego oral

argument and decide the motion on the briefs filed by the parties. For the reasons stated

below, Defendant’s motion to dismiss will be granted.

                                        I.        BACKGROUND

       In February of 2020, Gurney worked as a nurse at Alleghany Health and Rehab. At the

time, Gurney was at least 69 years old.1 Gurney alleges that on February 20, 2020, two other

nurses stated that there needed to be another nurse on Gurney’s floor because she was too

old to handle the floor herself. (ECF No. 1 at 2.) That same day, Gurney alleges that Janelle


1
 Gurney does not plead her age at the time of the events leading to this litigation, only her current
age.
                                                   1
Case 7:21-cv-00016-TTC-RSB Document 15 Filed 03/22/21 Page 2 of 7 Pageid#: 82




Herald, a young nurse who had recently obtained her LPN certification, told a colleague that

Herald would take over Gurney’s hall when she obtained her RN certification because Gurney

was too old. (Id. at 2–3.) The other nurse expressed agreement with Herald’s statement.

       Gurney alleges that she told Herald that her comments were inappropriate, and that

Gurney was perfectly capable of doing her job. The next day, Herald told Gurney that she had

repeated her statements about Gurney’s age to the director of nursing, Judy Williams. This

prompted Gurney to file a formal complaint regarding age discrimination on February 22,

2020. (Id. at 3.) Eleven days later, on March 4, 2020, Defendant terminated Gurney. (Id.)

       On October 5, 2020, Gurney filed a charge of discrimination with the Equal

Employment Opportunity Commission (“EEOC”). That charge described Herald’s

statements and Gurney’s subsequent termination but did not mention Gurney’s complaint or

any potential retaliation by defendant. (See ECF No. 7-1 at 2.) On December 7, 2020, the

EEOC dismissed Gurney’s charge and issued a Notice of Right to Sue. (See ECF No. 11-2.)

Seven days later, after the charge had been dismissed, Gurney filed an “Amended Charge of

Discrimination” that contained facts regarding her formal complaint of age discrimination and

potential retaliation by defendant. (See ECF No. 9-1.) One month later, and before she heard

back from the EEOC on the “amended” charge, she filed this suit alleging age discrimination

and retaliatory discharge in violation of the Age Discrimination in Employment Act. (ECF

No. 1 at 3–4.)




                                              2
Case 7:21-cv-00016-TTC-RSB Document 15 Filed 03/22/21 Page 3 of 7 Pageid#: 83




                                           II.     ANALYSIS

       Defendant argues that Gurney’s complaint fails to state a claim because she failed to

exhaust her administrative remedies with respect to retaliatory discharge and because she has

not alleged facts supporting a claim of age discrimination. The court agrees with Defendant in

both respects.

       To survive a Rule 12(b)(6) motion to dismiss, a complaint must contain “sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“A claim has facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal,

556 U.S. at 678. In determining facial plausibility, the court must accept all factual allegations

in the complaint as true. Id. The complaint must contain “a short and plain statement of the

claim showing that the pleader is entitled to relief” and sufficient “[f]actual allegations . . . to

raise a right to relief above the speculative level . . . .” Twombly, 550 U.S. at 555 (internal

quotation marks omitted). Therefore, the complaint must “allege facts sufficient to state all

the elements of [the] claim.” Bass v. E.I. Dupont de Nemours & Co., 324 F.3d 761, 765 (4th Cir.

2003). Although “a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need

detailed factual allegations,” a pleading that merely offers “labels and conclusions” or “a

formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555.

       Gurney has failed to demonstrate that she exhausted her administrative remedies with

respect to her retaliation claim. Prior to bringing an age discrimination claim under the ADEA,


                                                  3
Case 7:21-cv-00016-TTC-RSB Document 15 Filed 03/22/21 Page 4 of 7 Pageid#: 84




a plaintiff must file a charge of discrimination with the EEOC. 29 U.S.C. § 626(d); Jones v.

Calvert Grp., Ltd., 551 F.3d 297, 300 (4th Cir. 2009). Because a plaintiff is required to exhaust

administrative remedies with the EEOC prior to filing suit in court, any claims not presented

in an EEOC charge of discrimination may not be considered in a subsequent federal

discrimination suit. See Balas v. Huntington Ingalls Indus., Inc., 711 F.3d 401, 407 (4th Cir. 2013)

(citing Evans v. Techs. Applications & Serv. Co., 80 F.3d 954, 962–63 (4th Cir. 1996)).

       Gurney’s original EEOC charge of discrimination does not list retaliation as a cause of

action against her employer. The form provides several check boxes listing possible sources

of discrimination, and the box for “retaliation” is not checked on Gurney’s charge. (See ECF

No. 7-1 at 1.) More importantly, the charge of discrimination does not contain any of the

facts underlying Gurney’s retaliation claim. The crux of her retaliation claim in this court is

that she complained about the allegedly ageist remarks and was subsequently terminated. The

charge of discrimination does not mention any complaint. (See id. at 2.)

       Gurney makes two arguments as to why the court should overlook the lack of a

retaliation claim in her EEOC charge. First, she argues that her retaliation claim is exempted

from the exhaustion requirement under Nealon v. Stone, 958 F.2d. 584 (4th Cir. 1992). (See ECF

No. 10 at 3.) It is not. Nealon only applies where a plaintiff’s employer retaliates against them

for filing an EEOC charge of discrimination. See Nealon, 958 F.2d at 590. Gurney does not

allege that she was fired for filing an EEOC charge, and Nealon is therefore inapplicable.

Second, she argues that she filed an amended charge of discrimination containing the facts

underlying her retaliation claim. (See ECF No. 10 at 3.) Gurney attaches this “amended” charge

to her Reply, and on it she has checked the box for retaliation and provided the fact underlying


                                                 4
Case 7:21-cv-00016-TTC-RSB Document 15 Filed 03/22/21 Page 5 of 7 Pageid#: 85




her retaliation claim. However, what she provided is not an amended charge, but a charge she

filed after the EEOC dismissed her case. (See ECF Nos. 9-1; 11-2). Gurney’s charge was

dismissed on December 7 and her “amended” charge was not filed until 13 days later, on

December 20. Standing alone, such a filing is insufficient to demonstrate that Gurney has

exhausted her administrative remedies. The filing of an EEOC charge is not a formality or

technicality, but a substantive and important part of discrimination law. See Balas, 711 F.3d at

407; Chacko v. Patuxent Inst., 429 F.3d 505, 510 (4th Cir. 2005). Filing a document on the docket

of a closed case (and doing so less than a month before filing federal suit) does not accomplish

the substantive purposes of the exhaustion requirement and treats the EEOC charge as a mere

technicality.

       However, if Gurney can demonstrate that the “amended” charge she has provided the

court triggered an EEOC proceeding despite the fact that it was filed after dismissal of her

original charge—by, for example, providing the court with a new notice of dismissal for the

amended charge—she will likely have fulfilled the exhaustion requirement. For that reason,

the court will dismiss her retaliation claim without prejudice.

       Gurney’s second claim is that defendant discriminated against her based on her age in

violation of the ADEA. The ADEA prohibits employers from refusing to hire, discharging,

or otherwise discriminating against any person who is at least 40 years of age “because of” the

person's age. 29 U.S.C. §§ 623(a)(1), 631(a). A plaintiff may make a case of such discrimination

either through direct or circumstantial evidence. Gross v. FBL Fin. Servs., Inc., 557 U.S. 167,

177–78 (2009). Where a plaintiff chooses to utilize circumstantial evidence, the court applies

the McDonnell Douglas burden-shifting framework. At the first stage of the McDonnell Douglas


                                               5
Case 7:21-cv-00016-TTC-RSB Document 15 Filed 03/22/21 Page 6 of 7 Pageid#: 86




analysis, a plaintiff must make a prima facie case of discrimination by proving (1) at the time of

her firing, she was at least 40 years of age; (2) she was qualified for the job and performing in

accordance with her employer’s legitimate expectations; (3) her employer nonetheless

discharged her; and (4) a substantially younger individual with comparable qualifications

replaced her. See Westmoreland v. TWC Admin. LLC, 924 F.3d 718, 725 (4th Cir. 2019).

       Gurney has not sufficiently pleaded the fourth element because she alleged no facts

showing that she was replaced with a younger individual. Indeed, she has pleaded no facts that

would give rise to any inference of age discrimination on the part of her supervisors. The only

evidence of age-related animus by anyone in her complaint are comments by her peers, which

are irrelevant to her ADEA claim. The ADEA is concerned with whether Gurney was

discharged for a discriminatory reason, not whether her peers thought ill of her based on her

age. See O'Connor v. Consol. Coin Caterers Corp., 517 U.S. 308, 312 (1996). Without evidence of a

younger replacement or other evidence of age discrimination by her supervisors, Gurney has

failed to state a claim for discrimination under the ADEA.2

                                        III.    CONCLUSION

       Because Gurney’s “amended” charge does not demonstrate exhaustion and because

her claim does not fall under Nealon v. Stone, 958 F.2d. 584 (4th Cir. 1992), her retaliation claim

will be dismissed without prejudice. Because she has not pleaded any facts demonstrating

discriminatory animus or that she was replaced by a younger employee, her discrimination

claim will also be dismissed. A separate order will issue.



2
 Gurney’s response to the motion to dismiss argues that defendant could be liable under a “cat’s paw”
theory of discrimination. This argument lacks any basis in fact or law and need not be addressed.
                                                 6
Case 7:21-cv-00016-TTC-RSB Document 15 Filed 03/22/21 Page 7 of 7 Pageid#: 87




      The clerk is directed to forward a copy of this Memorandum Opinion and the

accompanying Order to all counsel of record.

      ENTERED this 22nd day of March, 2021.


                                         /s/ Thomas T. Cullen
                                         ________________________________
                                         HON. THOMAS T. CULLEN
                                         UNITED STATES DISTRICT JUDGE




                                               7
